DOCUMENTS UNDER SEAL
                     Case 3:18-cr-00173-JCS Document 62 Filed 08/21/20 Page 1 00:09
                                                           TOTAL TIME (m ins):
                                                                               of 1
M AGISTRATE JUDGE                          DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                             Ada Means                                 JoAnn Bryce
MAGISTRATE JUDGE                           DATE                                      NEW CASE         CASE NUMBER
Joseph C. Spero                           August 21, 2020                                             CR18-0173 JCS
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.     RET.
Andrea Seja                                           N       NP     David Rizk                              APPT.
U.S. ATTORNEY                              INTERPRETER                             FIN. AFFT              COUNSEL APPT'D
Christopher Vieira                                                                 SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR               PARTIAL PAYMENT
Laura Triolo                                                         APPT'D COUNSEL                 OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS by Zoom
                                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING            IA REV PROB. or            OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                               HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED         RELEASED          DETENTION HEARING              REMANDED
      FOR              SERVICES                                                   AND FORMAL FINDINGS            TO CUSTODY
      DETENTION        REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                          FILED
                                                          CONTINUANCE
TO:                               ATTY APPT                  BOND                  STATUS RE:
August 24, 2020                   HEARING                    HEARING               CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY           CHANGE OF                 67$786
                                  AFFIDAVIT                  HEARING               PLEA
9:00 a.m.                                                    BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT            MOTIONS                  JUDGMENT &
                                  HEARING                                                                    SENTENCING
Spero
        TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL               CONFERENCE                HEARING
                                  3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
The sentencing hearing did not take place as the defendant did not appear this date. The Court ordered a bench warrant to be
issued for failure to appear, pursuant to U.S.C. § 18:3146. The order is stayed until 9:00 a.m. on August 24, 2020. Mr. Rizk and
USPO Triolo shall text and orally inform the defendant of the continued sentencing hearing. CC: JCS
                                                                                         DOCUMENT NUMBER:
